Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus, classified in C03B37/029.
II. Claims 15-20, drawn to a method, classified in C03b37/032.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as heating and containing non-glass materials.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification 

• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Smit Kapadia on April 12, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carlton et al. (US 2017/0101336A1 – hereinafter Carlton).
	Regarding claims 1 and 5, Carlton (Figures, abstract, [0022]-[0028]) discloses an optical fiber production system (10) (corresponding to a fiber draw furnace) comprising a heated section (18) configured to contain and heat a glass source from which an optical fiber is drawn, a lower extended muffle (22) having a first end and a second end, and a gas screen (26).  The gas screen is coupled to an end (corresponding to a second end) of the lower extended muffle, and is disclosed as fluidly connected to the lower extended muffle via adapter tube (98) and discloses a flow path of second gas (G2) from the gas screen to the lower extended muffle above reclaim ports (50).  This provides for the gas screen configured to allow gas to flow into the lower extended muffle.  Alternatively, it would be obvious to a 
	Regarding claim 4, Carlton (Figs. 3A, 3B, 3C) discloses the inner housing comprises a tapered flange inlet (corresponding to a barbed).
	Regarding claims 7 and 8, as discussed in the rejection of claim 1 above, Carlton discloses an adapter tube (98) extending from the second end of the lower extended muffle toward the first end that is substantially coaxial with the lower extended muffle, as claimed in claim 7, and the adapter tube extends from a lower extended muffle outlet, as claimed in claim 8.
	Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masaki et al. (JP2004-250286A – hereinafter Masaki).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. (JP2004-250286A – hereinafter Masaki).
Regarding claim 1, Masaki (Figs. 1-4 and abstract, and [0010]) discloses an apparatus comprising a furnace body (5) having a heater (4), which provides for a heated section configured to contain and heat a glass preform (2) (corresponding to a glass source) from which an optical fiber is drawn.  Masaki (Fig. 1 and [0010]) discloses a furnace tube (6), a protection pipe (10a) (corresponding to a lower muffle) having a first end and a second end, gas supply section with gas supply ports (10b) (corresponding to a 
Regarding claim 2, Masaki discloses the reclaim cylinder is positioned between the first end of the lower extended muffle (10a) and the heated section (i.e. furnace body (5) with furnace tube (6)).
Regarding claim 3, Maskai (Figs.1-4) discloses the outer housing of the reclaim cylinder (7) defines a 1st end coupled with the furnace tube (6), where it would be obvious to a person having ordinary skill in the art is part of the heated section.  Masaki discloses a second end of the reclaim cylinder (7) coupled with the first end of the lower extended muffle (10a) and it would be obvious to a person having ordinary skill in the art, the figures suggest the reclaim ports (8a) are closer to the second end of the outer housing than the first end.
Regarding claim 5, Masaki (Figs. 1-4) suggests the inner housing (9) is coaxial with the lower extended muffle (10a).
Regarding claim 6, Masaki (Figs. 2 and 4) suggests embodiments where the inner diameter of the outlet (9b) of the inner housing is substantially the same as an inner diameter of the lower extended muffle ((10b).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. (JP2004-250286A – hereinafter Masaki) as applied to claim 1 above, and further in view of Carlton et al. (US 2017/0101336A1 – hereinafter Carlton).
Regarding claim 4, Masaki fails to disclose the inner housing (i.e. buffer wall) comprising a barbed inlet.  However, Carlton (Figs. 3A, 3B, 3C) discloses the inner housing comprises a tapered flange inlet (corresponding to a barbed inlet), and the embodiments in Figs. 3A-C may decrease draw induced point defects.  Therefore, it would be obvious to a person having ordinary skill in the art, the inlet of the inner housing of Masaki could be modified with the teachings of Carlton to reduce draw induced point defects.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. (JP2004-250286A – hereinafter Masaki) in view of Hisanori et al. (JP2003-183045A – hereinafter Hisanori) and Carlton et al. (US 2017/0101336A1 – hereinafter Carlton).
Regarding claim 10, Masaki (Figs. 1-4 and 3 abstract, and [0010]) discloses an apparatus comprising a furnace body (5) having a heater (4), which provides for a heated section configured to contain and heat a glass preform (2) (corresponding to a glass source) from which an optical fiber is drawn.  Masaki (Fig. 1 and [0010]) discloses a furnace tube (6), a protection pipe (10a) (corresponding to a lower muffle) having a first end and a second end, gas supply section with gas supply ports (10b) (corresponding to a gas screen) to provide a gas (corresponding to a 2nd gas), and a gas recovery chamber (7) (corresponding to a reclaim cylinder) coupled to a first end of the lower extended muffle (10a).  Masaki discloses the reclaim cylinder comprising an outer housing defining a reclaim chamber and a plurality of gas suction ports (8a) (corresponding to reclaim ports) tangentially coupled to the outer housing, and a buffer wall (9) (corresponding to an inner housing) positioned within the outer housing.  Alternatively, if it is interpreted the buffer wall does not correspond to an inner housing, it would be obvious to a person having ordinary skill in the art, the buffer wall (9) that is positioned in reclaim cylinder (7) could be broadly interpreted as an inner housing.  Masaki (Figs. 1 and 4) discloses the reclaim cylinder is positioned between the first end of the lower extended muffle (10a) and the 
Masaki fails to disclose a top gas screen coupled to a first end of the heated section and configured to pass a first gas into the heated section.  However, Hisanori (Fig. 1 and [0014]-[0017]) discloses in addition to inlet of gas seal section (7A) (corresponding to a gas screen) a drawing furnace comprising a gas seal (3A) (corresponding to a top gas screen) at the top of the drawing furnace as a source for inert gas (corresponding to a 1st gas) in the drawing process and to maintain positive pressure.  Therefore, based on the additional teachings of Hisanori, it would be obvious to a person having ordinary skill in the art, the apparatus of Masaki could be improved by the addition of a top gas screen coupled to a first end of the heated section and configured to pass a first gas into the heated section.
Masaki fails to disclose the inner housing (i.e. buffer wall) comprising a barbed inlet.  However, Carlton (Figs. 3A, 3B, 3C) discloses the inner housing comprises a tapered flange inlet (corresponding to a barbed inlet), and the embodiments in Figs. 3A-C may decrease draw induced point defects.  Therefore, it would be obvious to a person having ordinary skill in the art, the inlet of the inner housing of Masaki could be modified with the teachings of Carlton to comprise a tapered flange, to reduce draw induced point defects.
Regarding claim 12, since Hisanori discloses the top gas screen provides inert gas to the drawing furnace, it would be obvious to a person having ordinary skill in the art, in the apparatus of Masaki in view of Hisanori and Carlton, the plurality of reclaim ports are configured to remove a portion of the first gas from the reclaim chamber.
Regarding claim 13, Masaki fails to disclose the bottom gas screen is configured to pass the second gas at a rate configured to substantially recover a pressure drop associated with removing a portion of the first gas.  However, Carlton (Figs. 1 and 2 and [0024]) discloses a similar apparatus comprising a capture chamber, similar to the reclaim cylinder of Masaki, and a gas screen (26) similar to .
Allowable Subject Matter
Claims 9, 11, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9 and 11, the prior art fails to disclose or suggest the plurality of reclaim ports are configured to generate a gas vortex within the reclaim chamber.
Regarding claim 14, the prior art fails to disclose or suggest the apparatus of claim 10 further comprising an adapter tube extending from the second end of the lower extended muffle toward the first end that is substantially coaxial with the lower extended muffle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741